NO. 4-06-0927           Filed 2/15/08

                      IN THE APPELLATE COURT

                            OF ILLINOIS

                          FOURTH DISTRICT

THE PEOPLE OF THE STATE OF ILLINOIS,   )    Appeal from
          Plaintiff-Appellee,          )    Circuit Court of
          v.                           )    Champaign County
DWAYNE T. CROOM,                       )    No. 05CF1023
          Defendant-Appellant.         )
                                       )    Honorable
                                       )    Thomas J. Difanis,
                                       )    Judge Presiding.
_________________________________________________________________
          JUSTICE McCULLOUGH delivered the opinion of the court:

          A jury found defendant, Dwayne T. Croom, guilty of

first degree murder (720 ILCS 5/9-1(a)(2) (West 2004)) and the

trial court sentenced him to 50 years in prison.   Defendant

appeals, arguing the court erred by denying his motion to sup-

press statements he made to law-enforcement officers that he

alleges were made during a custodial interrogation and without

the benefit of Miranda warnings (see Miranda v. Arizona, 384 U.S.
436, 16 L. Ed. 2d 694, 86 S. Ct. 1602 (1966)).   We affirm.

          The record reflects defendant lived with his girl-

friend, Rochelle Bolden, and her two children, three-year-old

Altravius and two-year-old Amya.   (Alternate spellings of

Altravius's name appear in the record but, for purposes of

consistency, the above spelling will be used herein.)   On May 31,

2005, the State charged defendant with the first degree murder of

Altravius.   It alleged, on June 26, 2004, he struck Altravius in

the abdomen and caused Altravius's death.   On the date of the

alleged offense, defendant was 16 years old.
           On July 19, 2005, defendant filed a motion to suppress

oral statements he made to police officer Robert Rea.     Defendant

alleged the statements were made during a custodial interrogation

but that he was not afforded the opportunity to knowingly waive

his constitutional rights to remain silent, to consult a lawyer,

to have a lawyer present, or to terminate the interrogation at

any time, nor was he told that anything he said could be use

against him in court.   Defendant also raised questions concerning

the voluntariness of his statements.

           On July 29, 2005, the trial court conducted a hearing

on defendant's motion to suppress.     Rea testified he was a

detective with the Champaign, Illinois, police department and was

assigned to investigate Altravius's death.     In connection with

that investigation, he interviewed both defendant and Rochelle.

Rea's first interview with defendant took place at the police

department shortly following Altravius's death.

           On July 7, 2004, Rea discussed the case with Dr. Bryan

Mitchell, the doctor who performed the autopsy on Altravius's

body.   Dr. Mitchell stated the cause of Altravius's death was
blunt-force trauma to the abdomen.     Additionally, Rea learned

information that was inconsistent with the version of events

defendant provided.   During the course of his investigation, Rea

further learned defendant had a criminal history that included

convictions for retail theft and burglary to a motor vehicle.

           On July 21, 2004, Rea attempted to locate defendant.

He was accompanied by Sergeant Jim Rein and the two rode in


                               - 2 -
Rein's work van.   The van was unmarked and did not have a cage or

police radio.   It did have a small, narrow, light bar located in

front of the rearview mirror.   Rea testified he was dressed in a

collared shirt and dress slacks.

           The officers located defendant at approximately 3 p.m.,

exiting an apartment.   Rea called to defendant and defendant

approached the officers.   After conversing about a newspaper

article that defendant felt portrayed him in a bad light, Rea

asked to speak with defendant about statements Rochelle made to

police.   In response, defendant entered the van.    Rea stated he

did not ask defendant to get in the van and defendant was not

searched prior to entering.   Rea also testified the van was

parked in the driveway of an apartment building.     Once defendant

was in the van, Rein asked defendant if the officers could move

the van somewhere else.    Defendant agreed and the officers drove

the van approximately three blocks away and parked it on the

street.   Rea testified that he did not lock the van doors after

defendant entered the van; however, the doors may have locked

automatically as the van was being driven.
           Once the van was moved, Rea asked defendant to tell him

what happened the night Altravius died.     Rea stated defendant

repeated essentially the same story he had given during their

first interview but added a few more details.     Some of the

details defendant provided were inconsistent with information

obtained from Altravius's autopsy.      Rea confronted defendant with

the inconsistencies in his story.    Defendant maintained that he


                                - 3 -
was being truthful but became fidgety, nervous, and upset.

According to Rea, defendant never asked to leave the van.

          Rea testified he continued to converse with defendant

and question defendant's story.   Defendant became increasingly

upset as Rea discounted his version of events.    Ultimately,

defendant started crying and stated as follows: "I did it.      I

can't do this.   I want to talk to my mom.   I want to go home."

Rein asked defendant if he wanted to go home, and defendant

replied that he did.   The officers began driving toward defen-

dant's residence and Rea showed defendant a photograph of

Altravius's body prior to the autopsy.    The photograph showed

bruising and injuries to Altravius's side.    Defendant became

extremely upset and was yelling and crying.

          Upon arriving at defendant's residence, Rea asked if he

could ask defendant one more question and defendant replied that

Rea could.   Rea then inquired as to whether defendant could think

of anything that happened on the day Altravius died that could

have caused his injuries.   Defendant responded that Altravius

fell on some playground equipment.     Rea asked defendant to show
him the playground equipment and defendant said that he would.

Defendant did not ask to have his mother accompany them.

          Defendant directed the officers to a playground.      Along

the way, defendant indicated he wanted a cigarette and Rein

stopped at a convenience store where a pack of cigarettes and a

bottle of water were obtained for defendant.    At the playground,

defendant directed the officers to a specific piece of playground


                               - 4 -
equipment and described the incident.   The officers and defendant

then returned to the van and drove to a convenience store so that

Rea could use the restroom.   Rea stated he got out of the van at

the convenience store.   The doors to the van were open and other

people were around.    At that time, defendant did not state that

he wanted to leave.

           When Rea returned from the restroom, he heard Rein ask

defendant to go to the police department and provide a taped

statement.    Defendant said that he would provide a taped state-

ment and the officers traveled with defendant to the police

department.   At the police department the officers took defendant

to an interview room and read him the Miranda warnings.    Defen-

dant indicated he understood his rights and was willing to speak

with the officers.

           At the beginning of the interview Rea asked whether he

made defendant go to the police department and defendant stated

"no."   Rea also asked whether he made defendant tell him anything

that day and, again, defendant responded "no."    Additionally, Rea

asked whether everything they talked about and everything defen-
dant told Rea was because defendant wanted to and defendant

responded "yes."   Rea and defendant then discussed the circum-

stances of Altravius's death.   That portion of the interview was

videotaped and audiotaped.    Defendant was not arrested after the

interview.

           Rea testified that he never made any promises to

defendant nor did he threaten defendant in any way.   Also, he


                                - 5 -
never told defendant that he could not leave.    Defendant asked to

go home once and the officers took him home.    Further, other than

that one time, defendant never asked to leave.

            On cross-examination, Rea stated he was aware defendant

was 16 years old when the interview occurred.    He also knew

defendant had been in high school and defendant told Rea that he

was getting a GED (general equivalency diploma).    Rea did not

know what level of schooling defendant completed or his reading

level.    More specifically, he was not aware that defendant was at

a seventh-grade reading level.    Rea did, however, know defendant

could read and write because he followed along with Rea on the

Miranda form during their first interview.    Regarding defendant's

comprehension level, Rea was only aware that defendant stated he

understood his Miranda rights.

            The day Rea interviewed defendant in the van, they were

together for 3 1/2 or 4 hours.    He did not read defendant his

Miranda rights nor did he call defendant's mother or any adult

with an interest in defendant's welfare.    Rea further testified

that both he and Rein were juvenile officers and that his goal
during the van interview was to get defendant to confess to

murder.   Rea denied getting agitated during the interview or

swearing.   Further, he testified that, after defendant asked to

go home, the officers drove defendant home.    It was defendant's

choice not to get out of the vehicle at that point.

            On redirect, Rea testified that he felt defendant was

more mature than most 16 year olds because of his lifestyle and


                                 - 6 -
that factored into the way the officers spoke with him during the

interview.   Specifically, they considered that defendant had been

living in an adult relationship and caring for children and that

his own mother lived an hour and a half away.   The manner in

which they approached defendant on the day in question was also

affected by (1) the fact that defendant had prior police contacts

and was on probation and (2) their previous contacts with him and

knowledge of his level of understanding.   Additionally, during

Rea's first interview with defendant, Rea asked defendant if he

knew how to read and write and defendant responded that he did.

           Regarding the van locks, Rea stated there was nothing

special about the van that made it impossible to unlock the van

from the inside.   There was also nothing obstructing defendant's

access to the van door.   At no time did defendant attempt to

unlock the door, nor was he told that he could not unlock the

door.   Rea testified, when they stopped at the park, defendant

would have had to open the van door and let himself out because

Rea could not open the door from the outside when it was locked.

           Defendant testified on his own behalf.   He stated, on
July 21, 2004, at approximately 3:30 p.m. he saw Rea as he was

leaving his mother's apartment building.   Rea was in a van with

another officer and asked defendant to "come over here."   Defen-

dant stated he walked over to Rea because he believed he would

have been arrested if he failed to listen.   Rea asked defendant

if he would get in the van but defendant refused.   Rea then told

defendant to get in the van and defendant complied.   Defendant


                               - 7 -
stated he finally entered the van because Rea was a police

officer and defendant thought he would be arrested for failing to

comply.    At that time defendant was 16 years old.

            After entering the van, defendant felt like he was

under arrest.    He stated he was in the backseat of the van and

the doors were locked.    Defendant did not feel like he could exit

the van at his own discretion.    He thought that if he tried to

leave he would be charged with trying to get away.     Further,

defendant testified he was not read his Miranda rights.

             After he entered the van, defendant and Rea initially

talked about newspaper articles that mentioned the case.    Defen-

dant stated he was upset because an article made it sound like he

whipped Altravius on the night he died.    Rea responded by telling

defendant he was "a fucking liar" and that Rea believed defendant

"did it."    Defendant stated Rea called him a liar three or four

times.

            Defendant stated he was in the van for 2 or 2 1/2

hours.    At first, the van was parked in a driveway and remained

there for 10 to 15 minutes.    The officers then stated they wanted
to move somewhere else and "take a ride."    Defendant testified

they drove the van to a park.    He stated he had no choice in

where the van was driven and he was not asked where he wanted to

go.   Further, the officers did not tell him he was free to leave

or that he could go home at any time.    At one point, the officers

stopped the van at a gas station and asked defendant if he wanted

water and offered him a pack of cigarettes.    He did not know why


                                 - 8 -
he did not go home when they stopped at the gas station.    How-

ever, defendant also stated that the van doors were locked and he

could not have left the van.

           While at the park, defendant told the officers that he

wanted to go home and specifically stated that he wanted his

mother.   At that point, he had been with the officers for approx-

imately an hour and a half.    Defendant testified the officers

ignored his requests and continued to question him.    Also, he

reached for the van door but it was locked.

          Defendant further testified the officers showed him a

photograph of Altravius's body.    Defendant became upset and

stated he wanted to go home and get out of the van.    He testified

he reached for the door but it was locked and he started to cry.

Defendant stated that, during their conversation, Rea told him

everything would be okay and nothing would happen to defendant.

However, Rea also stated that he would do everything in his power

to see that defendant rotted in jail.    Defendant felt manipulated

into saying something that he otherwise would not have said and

believed Rea confused him.    He denied ever stating "I did it."
          At some point the officers took defendant to the

driveway of his residence but did not let him out.    Instead, Rea

stated he wanted to ask defendant another question.    Defendant

reached for the door but it was still locked.    Defendant contin-

ued to answer questions because he could not get out of the van.

          Defendant additionally testified that he attended an

alternative school and the tenth grade was as far as he went in


                                - 9 -
school.   He stated that he read at a seventh-grade level.

Further, defendant acknowledged previous contacts with law

enforcement.

           On cross-examination,   defendant testified that he was

living away from his own mother in Champaign with Rochelle and

her children.   Defendant's mother lived in Kankakee, Illinois.

He further acknowledged that, following the van interview, he

made a taped statement at the police department.    Prior to making

his statement, police read him the Miranda warnings.    Defendant

acknowledged that he stated he willingly went to the police

department and was not forced to go there by Rea.   He also stated

he was not forced to make any statements that day and he will-

ingly made statements to Rea.    On redirect, defendant testified

he made those statements about his willingness to speak with Rea

because he was afraid.

           After hearing the evidence and listening to the par-

ties' arguments, the trial court denied defendant's motion to

suppress. It found his statements were voluntarily made and that,

while in the van, he was not in custody for Miranda purposes.
The court emphasized its finding that the van the officers drove

was not a police vehicle and was, instead, "the type of modern

vehicle that when one puts it in gear and starts driving, it

automatically locks the doors."    It noted the evidence failed to

indicate the van was the type of vehicle that could secure

someone on the inside without that person being able to get out.

For further support that the van was not a police vehicle, it


                                - 10 -
pointed to Rea's testimony that he could not open the van door

from the outside when it was locked and that, at the park,

defendant most likely opened the van door and exited the vehicle

on his own.

          The trial court found that defendant entered the van of

his own will.    Also, it was of the opinion that, after defendant

became upset and the officers drove him home, defendant could

have exited the van if he wanted; however, upon inquiry by Rea,

defendant agreed to answer another question.   The court rejected

the idea that defendant's will was overborne by the officers or

that he was so distraught, confused, or frightened that he did

not know what he was doing.   It stated "except for that period of

time when he got emotional, the rest of the time [defendant] was

coming up with answers to questions that were being asked,

answers that were not going to incriminate him."

          The trial court also considered defendant's age,

education, intellectual level, prior experiences, and lifestyle.

It stated defendant looked and sounded more mature than a typical

17 year old, his age at the date of the suppression hearing.     It
commented on defendant's prior experiences with law enforcement,

noting he was on probation in a juvenile case.   It found defen-

dant was familiar with not only police officers but the court

system itself.   The court further pointed out that, although

defendant was 16 years old at the time of the offense, he was

living independently with his girlfriend.   It also determined

that he could read, noting the evidence showed he read a newspa-


                               - 11 -
per article about the case and became upset with its contents.

Additionally, the court found defendant was "an intelligent young

man" and "somewhat articulate."

          Following the suppression hearing, defendant's case

proceeded to a jury trial.   On September 8, 2006, the jury found

him guilty of first degree murder.     On October 18, 2006, defen-

dant filed a motion for a new trial, alleging, in part, that the

trial court erred by denying his motion to suppress.    On October

19, 2006, the court denied defendant's posttrial motion.    The

same date, the court sentenced defendant to 50 years in prison.

          This appeal followed.

          On appeal, defendant argues the trial court erred by

denying his motion to suppress statements he made in the van to

Officer Rea.   He contends the statements at issue were made

during the course of a custodial interrogation and are inadmissi-

ble because he was not read his Miranda rights.     Defendant does

not dispute the voluntariness of his statements.

          Mixed questions of law and fact are presented by a

challenge to a trial court's ruling on a motion to suppress.
People v. Pitman, 211 Ill. 2d 502, 512, 813 N.E.2d 93, 100

(2004).   The court's factual findings will be upheld unless they

are against the manifest weight of the evidence.     Pitman, 211
Ill. 2d at 512, 813 N.E.2d at 100.     "This deferential standard of

review is grounded in the reality that the [trial] court is in a

superior position to determine and weigh the credibility of the

witnesses, observe the witnesses' demeanor, and resolve conflicts


                              - 12 -
in their testimony."    Pitman, 211 Ill. 2d at 512, 813 N.E.2d at

100-01.   "[T]he ultimate question of whether the evidence should

be suppressed" is subject to de novo review.     Pitman, 211 Ill. 2d

at 512, 813 N.E.2d at 101.

          In Miranda, 384 U.S. at 444, 16 L. Ed. 2d at 706-07, 86
S. Ct. at 1612, the Supreme Court held that a suspect's state-

ments are inadmissible when they are made during a custodial

interrogation and without the suspect being informed of certain

constitutional rights, including the right to remain silent and

the right to counsel.   A custodial interrogation means "question-

ing initiated by law enforcement officers after a person has been

taken into custody or otherwise deprived of his freedom of action

in any significant way."     Miranda, 384 U.S. at 444, 16 L. Ed. 2d

at 706, 86 S. Ct. at 1612.    "[I]n determining whether a person is

'in custody' for purposes of Miranda, a court should first

ascertain and examine the circumstances surrounding the interro-

gation, and then ask if, given those circumstances, a reasonable

person would have felt he or she was not at liberty to terminate

the interrogation and leave."     People v. Braggs, 209 Ill. 2d 492,
506, 810 N.E.2d 472, 481 (2003).

          Relevant factors to consider when determining whether

an individual was in custody include "(1) the time and place of

the confrontation; (2) the number of police officers present; (3)

the presence or absence of family or friends; (4) any indicia of

a formal arrest procedure, such as physical restraint, the show

of weapons or force, booking[,] or fingerprinting; and (5) the


                                - 13 -
manner by which the individual arrived at the place of the

interrogation."    People v. Melock, 149 Ill. 2d 423, 440, 599
N.E.2d 941, 948 (1992).    Regarding the reasonable-person portion

of the custody inquiry, "the accepted test is what a reasonable

person, innocent of any crime, would have thought had he or she

been in the defendant's shoes."    Braggs, 209 Ill. 2d at 506, 810

N.E.2d at 482.    Additionally, although a police officer's intent

is relevant to determine wither the officer created a coercive

atmosphere requiring the Miranda warnings, the focus of the

custody inquiry is always on what the defendant thought and

believed.    People v. Gorman, 207 Ill. App. 3d 461, 472-73, 565
N.E.2d 1349, 1356 (1991).

            Initially, the parties disagree on the extent to which

defendant's age should be considered when determining whether he

was in custody for purposes of Miranda.    Defendant cites Braggs,

209 Ill. 2d 492, 810 N.E.2d 472, for the proposition that the

reasonable-person standard should be modified to take into

account the general characteristics of juveniles.    He maintains

the proper consideration for a court when making a custody
determination is whether a reasonable 16-year-old would have felt

at liberty to terminate the interrogation and leave.

            The State argues the principle for which defendant

cited Braggs is not good law because Alvarado v. Hickman, 316
F.3d 841 (9th cir. 2002), a case our supreme court relied heavily

upon in Braggs, was reversed by the United States Supreme Court

in Yarborough v. Alvarado, 541 U.S. 652, 655, 158 L. Ed. 2d 938,


                               - 14 -
946, 124 S. Ct. 2140, 2144 (2004).     In Yarborough, 541 U.S. at

655, 158 L. Ed. 2d at 946, 124 S. Ct. at 2144, the Supreme Court

found the Alvarado state court's failure to consider the defen-

dant's age did not provide a proper basis for finding that the

court's decision was an unreasonable application of clearly

established law.   In reaching that decision, the Supreme Court

noted it never stated a suspect's age or experience was relevant

to the Miranda custody analysis, finding its "opinions applying

the Miranda custody test have not mentioned the suspect's age,

much less mandated its consideration."     Yarborough, 541 U.S. at

666, 158 L. Ed. 2d at 952-53, 124 S. Ct. at 2150-51.     Addition-

ally, the Court stated as follows:

               "There is an important conceptual dif-

          ference between the Miranda custody test and

          the line of cases from other contexts consid-

          ering age and experience. The Miranda custody

          inquiry is an objective test. *** The objec-

          tive test furthers 'the clarity of

          [Miranda's] rule,' [citation], ensuring that
          the police do not need 'to make guesses as to

          [the circumstances] at issue before deciding

          how they may interrogate the suspect,' [cita-

          tion]. ***

               At the same time, the objective Miranda

          custody inquiry could reasonably be viewed as

          different from doctrinal tests that depend on


                              - 15 -
          the actual mindset of a particular suspect,

          where we do consider a suspect's age and

          experience. For example, the voluntariness of

          a statement is often said to depend on

          whether 'the defendant's will was overborne,'

          [citation], a question that logically can

          depend on 'the characteristics of the ac-

          cused,' [citation]. The characteristics of

          the accused can include the suspect's age,

          education, and intelligence, [citation], as

          well as a suspect's prior experience with law

          enforcement, [citation].     In concluding that

          there was 'no principled reason' why such

          factors should not also apply to the Miranda

          custody inquiry, [citation], the [Alvarado

          court] ignored the argument that the custody

          inquiry states an objective rule designed to

          give clear guidance to the police, while

          consideration of a suspect's individual
          characteristics--including his age--could be

          viewed as creating a subjective inquiry."

          Yarborough, 541 U.S. at 667-68, 158 L. Ed. 2d

          at 953-54, 124 S. Ct. at 2151-52.

          In Braggs, our supreme court discussed modification of

the reasonable-person standard to take into account an individ-

ual's status as a juvenile.   Such modification was not the


                              - 16 -
subject of the court's holding; however, the court used that

discussion to support its determination that modification of the

reasonable-person standard was appropriate to account for the

defendant's mental retardation.   Alvarado, the case at the heart

of Braggs's discussion, was reversed by the United States Supreme

Court in Yarborough.   There, although the Supreme Court did not

hold consideration of a defendant's age during a Miranda custody

inquiry was prohibited, it strongly emphasized the objective

nature of such an inquiry.

           Applying the modified standard defendant suggests,

i.e., what a reasonable 16-year-old in defendant's position would

have perceived, incorporates a subjective factor into an objec-

tive test.   Given the Supreme Court's emphasis on objectiveness,

we decline to consider defendant's age when determining whether

he was in custody for Miranda purposes.

           However, we note the trial court did consider defen-

dant's age and other subjective factors at the suppression

hearing.   At the conclusion of the evidence, the court stated, in

part, as follows:
                "[W]e have a young man who is on proba-

           tion, juvenile case. *** So he has had some

           *** familiarity with not only the police

           officers but with the court system itself.

                ***

                The defendant's testimony is such that

           the [c]ourt is of the opinion that *** he


                              - 17 -
          looks and sounds more mature and older than a

          [17] year old. ***

                ***[T]he [c]ourt has to consider his

          age, his education, his intellectual level,

          prior experiences, [and] his lifestyle.     The

          good news is the defendant is[,] *** in this

          [c]ourt's opinion[,] an intelligent young

          man, somewhat articulate. ***."

          Here, considerations of the circumstances surrounding

the interrogation and what a reasonable person in defendant's

position would have perceived do not result in a finding that

defendant was in custody for Miranda purposes during the van

interview.   The record shows the interrogation at issue occurred

over the course of a few hours in the afternoon.     Defendant and

two police officers, Rea and Rein, were present for the inter-

view, which was conducted, for the most part, inside a van that

was parked on a city street.   The evidence showed, while the van

was Rein's work vehicle, it was not a typical police vehicle.

The van was unmarked with no radio.     Further, although the
testimony revealed the van doors locked automatically as the

vehicle was driven, the van had no means by which to secure an

individual inside.   More specifically, it did not have a cage or

lack door handles.

          Rea's and defendant's testimonies differed on the

circumstances surrounding defendant's entry into the van.       The

trial court found defendant entered the van of his own accord.


                               - 18 -
That finding was supported by Rea's testimony and is not against

the manifest weight of the evidence.     Further, defendant was not

handcuffed or searched prior to entering the van and the record

fails to reflect any other indicia of formal arrest procedure.

            After defendant entered the van, he and Rea began

discussing Altravius's death.    Rea was dressed in plain clothes

and was the officer who primarily questioned defendant.     Although

Rea admitted his intention was to get defendant to confess to

murder, the record does not reflect that the mood of the interro-

gation was such that reversal of the trial court's decision is

warranted.    Moreover, the court found the officers drove defen-

dant home at defendant's request and that defendant could have

exited the vehicle but, instead, chose to remain and answer more

questions.    Its finding is supported by Rea's testimony and,

while defendant's testimony contradicted Rea's, the court found

Rea more credible.

            Ultimately, defendant agreed to go to the police

department and provide a taped statement.    At the end of the

interview, defendant was permitted to leave and was not arrested.
            Based upon these circumstances, we find that a reason-

able person in defendant's position would not have felt he was in

police custody during the van interrogation.      The trial court did

not err by denying defendant's motion to suppress.

            For the reasons stated, we affirm the trial court's

judgment.    As part of our judgment, we grant the State's request

that defendant be assessed $50 as costs for this appeal.

            Affirmed.

            MYERSCOUGH and TURNER, JJ., concur.


                                - 19 -